Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant's Arguments/Remarks
Applicant’s arguments, see Pre-Appeal brief request dated 11/19/2020 with respect to claims are fully considered. Explanations of how each and every claimed limitation is being met or rendered obvious are provided below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0140651) in view of BAI et al (US 2017/0268896).

	Per claim 1, Lee teaches a motor vehicle comprising (Fig. 1): 
a light source configured to generate a set of symbols on the ground in a vicinity of the motor vehicle (Fig. 1, 8b-8c, 15, paragraph 102, 104, 196-197 teaches an output indicator that outputs images/symbols on the road surface. Paragraph 0197 further teaches a LED notification. LED’s are known to be a light source); and 
a control device configured to control operation of the light source, wherein the control device is configured to [predict] a movement of a road user present in surroundings of the motor vehicle based on information relating to the road user (0040-0041, 0043, 0047 and Fig. 10 and 2 teaches processor 170, monitoring unit 150 and control unit 770 to determine user movement and based on the movement, output an image on the road. Paragraph 0041 and 0043-0047 clearly teaches the notification is based on the relationship between the vehicle and the target (other vehicle or , and to automatically adapt the set of symbols depending on a [predicted] movement of the road user (Fig. 12c, 12e, Fig. 15, 16a-16d teaches adapting the symbol based on the determining the movement of the road user. Also see paragraphs 135-140. Paragraph 0041 and 0043-0047 clearly teaches the notification is based on the relationship between the vehicle and the target (other vehicle or pedestrian). Further Lee in the above paragraphs teaches the notification is based on the direction of the target moving and the direction of the vehicle moving. Also see Fig. 8c, that teaches the notification is based on the prediction of the other vehicle, if the vehicle is behind the current vehicle than a notification is outputted and if the vehicle is on the lane next to it then another notification is outputted. Furthermore, paragraph 0008 teaches “a processor configured to detect an obstacle around the vehicle and a positional relationship between the vehicle and the obstacle, selectively control the indicator output units to display an indicator outside the vehicle at a position with a display characteristic, based on the detected positional relationship, detect the positional relationship between the vehicle and the obstacle changing, and selectively control the indicator output units to change at least one of the position and the display characteristic of the indicator based on the changing positional relationship”).
predict a movement of a road user. 
However, in an analogous art, BAI teaches a vehicular communication network that can detect a predicted movement of a user, pedestrian, bicycle, object etc. (abstract). BAI further in paragraph 0099, 0113 and Fig. 11 teaches predicting a movement of a pedestrian and alerting a driver of a vehicle to avoid collision. Paragraph 0130, 0132, and 0135 teaches the computer is capable of automatically adjusting the alert/output to the driver based on the environment of the vehicle and the movement of a pedestrian. Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Lee to use the known method of predicting pedestrian movement such as taught by BAI. The rationale would be to avoid/minimize collision. 

	Per claim 2, Lee teaches further comprising an environment sensor, including at least one of a camera, a LIDAR device, and a radar device, to capture, at least partly, the information relating to the road user and to provide the information to the control device (Paragraph 0061 and Fig. 2 teaches a sensing unit 190 comprising an environment sensor. 0066 teaches a camera to capture surrounding information relating to the road user).    

	Per claim 3, Lee teaches a wireless communication interface configured to receive, at least partly, the information relating to the road user and to provide the information to the control device, wherein the wireless communication interface comprises at least one of a car-to-car interface and car-to-X communication interface (0047 teaches vehicle to vehicle communication).  
wherein the control device is configured such that at least a part of the set of symbols is generated depending on the predicted movement of the road user at a location on the ground at which the road user will be located at a future time based on the predicted movement, and at which a danger of collision with the vehicle exists if the road user continues the predicted movement (0166, 0174, Fig. 8c, 12a, 12c, 12e, 12f, 15-16d, 17d teaches different set of symbols depending on the movement of the vehicle and road user).  

	Per claim 5, Lee teaches wherein the control device is configured such that, when the road user is moving next to a road surface on which the motor vehicle is driving, at least a part of the set of symbols is generated at a location where the road user will enter the road surface based on the predicted movement (0166, 0174, Fig. 8c, 12a, 12c, 12e, 12f, 15-16d, 17d).  

	Per claim 6, Lee teaches wherein the set of symbols comprises a stop line for the road user, with which the location of the collision danger is indicated to the road user (Fig. 17d, 19a, 20 and paragraph 0167-169).  

	Per claim 7, Lee teaches wherein the set of symbols communicates to the road user a reference to the motor vehicle (0166, 0174, Fig. 8c, 12a, 12c, 12e, 12f, 15-16d, 17d).  

wherein the set of symbols comprises a plurality of lines which converge in a direction of the motor vehicle (Fig. 8e, 12b, 17a).

	Per claim 9, Lee teaches wherein the control device is configured to adapt the set of symbols to an intended movement of the motor vehicle (0166, 0174, Fig. 8c, 12a, 12c, 12e, 12f, 15-16d, 17d).  

	Per claim 10, Lee teaches wherein the control device is configured such that an intended avoidance maneuver of the motor vehicle to avoid a collision with the road user is displayed by the set of symbols, wherein the intended avoidance maneuver is represented by one or more lines on the ground (Fig. 8b, 16a, 16c, 16e, 17c, 22d).  

	Per claim 11, Lee teaches wherein the light source is installed in the motor vehicle such that the light source generates the set of symbols in front of the motor vehicle in a direction of travel or behind the motor vehicle in the direction of travel (0166, 0174, Fig. 8c, 12a, 12c, 12e, 12f, 15-16d, 17d). 

	Per claim 12, Lee teaches wherein the light source comprises at least one of a laser light source, a light of which is used to generate the set of symbols on the ground, and a scanning module which generates the set of symbols via a scanning motion of a light spot on the ground (0074, 0104-0107 teaches laser light generating symbols. 0066 teaches camera for scanning surrounding).    
	Per claim 13, see rejection of claim 3. 

	Per claim 14, see rejection of claim 4. 

	Per claim 15, see rejection of claim 6. 

	Per claim 16, see rejection of claim 7. 

	Per claim 17 and 18, see rejection of claim 9. 

	Per claim 19, see rejection of claim 11. 

	Per claim 20, see rejection of claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hara et al (US 2011/0140919): Figs. 3 and 5. 
Kawamata et al (US 2017/0253177): Fig. 2, 3 and 9. 
Kunii et al (US 2018/0118099): Fig. 1-2 and 7-9. 



THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMEED ALIZADA/Primary Examiner, Art Unit 2685